DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2015/0071359, hereafter Guo) in view of Strom et al (US 2015/0281706, hereafter Strom).
As per claim 1, Guo discloses a method of decoding an image, the method comprising:
determining whether a non-zero residual coefficient is included in a current block (¶ 81); and
decoding residual coefficients included in the current block according to a scanning order of the current block (¶ 72, 78, and 91).
However, Guo does not explicitly teach when it is determined that the non-zero residual coefficient is included in the current block, wherein an absolute value of the residual coefficient of which a scanning index is greater than a residual coefficient adjustment index is equal to or less than a residual coefficient adjustment reference value.
In the same field of endeavor, Strom teaches when it is determined that the non-zero residual coefficient is included in the current block, wherein an absolute value of the residual coefficient of which a scanning index is greater than a residual coefficient adjustment index is equal to or less than a residual coefficient adjustment reference value (¶ 62 and 68).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Guo in view of Strom.  The advantage is improved compression efficiency.
As per claim 2, Guo discloses the method of claim 1, wherein the residual coefficient adjustment index is determined on the basis of at least one among a size of the current block, and a position of a last significant residual coefficient (¶ 119 and 164).
As per claim 3, Guo discloses the method of claim 1, wherein the residual coefficient adjustment reference value is one, the absolute value of the residual coefficient is set the same as a value of a residual level indicator, and the residual level indicator indicates whether the absolute value of the residual coefficient is greater than zero (¶ 31 and 32).
As per claim 4, Guo discloses the method of claim 1, wherein the residual coefficient adjustment reference value is set different for each slice (¶ 52).
claim 5, Guo discloses the method of claim 1.
However, Guo does not explicitly teach wherein the residual coefficient adjustment reference value is set the same as an absolute value of the residual coefficient of which the scanning index is the residual coefficient adjustment index.
In the same field of endeavor, Strom teaches wherein the residual coefficient adjustment reference value is set the same as an absolute value of the residual coefficient of which the scanning index is the residual coefficient adjustment index (¶ 62 and 68).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Guo in view of Strom.  The advantage is improved compression efficiency.
As per claim 6, Guo discloses the method of claim 1, wherein the determining of whether the non-zero residual coefficient is included in the current block is performed on the basis of a residual coefficient encoding indicator of the current block (¶ 81).
Regarding claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 2 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for clam 3 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 4 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 5 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 6 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.